Citation Nr: 0922582	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-24 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to a psychiatric disorder to include 
post-traumatic stress disorder and a personality disorder, 
and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from August 
1969 to May 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD and a 
personality disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1997, the Board denied service connection for 
an acquired psychiatric disorder.  

2.  Additional evidence associated with the claims file since 
the Board's January 1997 decision was not previously before 
agency decision makers and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection.   


CONCLUSIONS OF LAW

1.  The January 1997 Board decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100, 20.1104 
(2008).  

2.  New and material evidence has been received since the 
January 1997 Board decision and the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, as to the issue decided below, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Veteran's initial claim for service connection for an 
acquired psychiatric disorder was denied in a January 1997 
Board decision.  The decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
20.1100, 20.1104.  The Veteran seeks to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  Applicable 38 C.F.R. 
§ 3.156 (2008) provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The Board notes parenthetically that the provisions of the 
VCAA provided for readjudication of claims that were finally 
denied as not well grounded between July 14, 1999 and 
November 9, 2000, without the need for new and material 
evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  
This provision is inapplicable here because the Veteran's 
claim became final prior to July 14, 1999.  Thus, new and 
material evidence is needed to reopen the claim.  
Accordingly, the Veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for an acquired psychiatric disorder to include a personality 
disorder and PTSD.  38 U.S.C.A. § 5108.  

In the January 1997 decision, the Board considered the 
Veteran's service treatment records, private medical evidence 
dated from 1975 to 1977, and VA examination reports dated in 
1994 and 1996.  The service treatment records showed that the 
Veteran was treated in September 1969 for passive-aggressive 
personality.  In November 1969, the Veteran reported that he 
was feeling depressed and suicidal, but that examiner did not 
feel that the Veteran was psychotic.  A few days later, he 
took an overdose of barbiturates and Librium, and a 
psychiatric evaluation was requested as it was thought that 
the Veteran might have been psychotic.  It was the opinion of 
the psychiatric examiner that the Veteran was not psychotic, 
that he was trying to fake psychiatric illness, and that such 
behavior was part of a long-standing personality disturbance.  
In December 1969, the Veteran was seen by a social worker at 
a service mental health clinic, and the social worker 
concluded that the Veteran showed no signs of a psychiatric 
condition which would warrant hospitalization or medical 
discharge action but that his long history of emotional 
instability made it dubious that he would become an effective 
soldier.  A service psychiatrist examined the Veteran in 
February 1970 after the Veteran shot himself in the foot and 
related that he shot himself "just for kicks."  The 
psychiatrist determined that the Veteran should be separated 
from service as unsuitable due to a severe character and 
behavior disorder.  

The private records showed diagnoses of depression, and the 
February 1994 VA examination report showed a tentative 
diagnosis of dysthymic personality, chronic, personality 
disorder with anti-social and passive aggressive tendencies.  
In October 1996, the Veteran underwent psychological testing 
which showed personality disorder with antisocial 
characteristics.  It was recommended that the Veteran's C-
File be evaluated before attributing any of his problems to 
PTSD or placing him in PTSD treatment.  The Board found that 
the Veteran did not have a diagnosis of PTSD, and that no 
health care professional had related any acquired psychiatric 
disorder to service.  The Board also found that a personality 
disorder was not a disability for which service connection 
could be granted.  

Evidence added to the record since the December 1998 denial 
includes service personnel records, lay statements from the 
Veteran's mother and his sister, various articles on 
psychiatric disorders, VA treatment records, and records from 
SSA.  Among this evidence are multiple VA outpatient 
treatment records diagnosing PTSD including some noting the 
PTSD being related to the Veteran's Korean service (see, 
e.g., VA record of July 2001,  January 2003, April 2004, 
November 2004, and September 2005), and diagnosing major 
depression and anxiety disorder (see, VA record of November 
2005).  There is also a reference to a personality disorder 
and depression being encompassed in the diagnosis of PTSD 
(see record of July 2001).  This evidence is new and material 
since it relates to an unestablished fact--that the Veteran 
has current psychiatric diagnoses and relating his 
disorder(s) to his military service.   It creates a 
reasonable possibility of substantiating the claim, and thus, 
the claim is reopened.  


ORDER

New and material evidence has been received and the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD and a personality disorder is reopened.  




REMAND

The Veteran claims service connection for an acquired 
psychiatric disorder to include PTSD and a personality 
disorder.  The record reflects that he was treated in service 
for psychiatric complaints and that there are conflicting 
findings concerning the diagnosis of any current psychiatric 
disorder.  For example, PTSD has been diagnosed as have 
depression, anxiety disorder and personality disorder.  
However there is also of record medical findings that the 
Veteran does not have a personality disorder.  (See, e.g., VA 
record of November 2005).   The Veteran has not been examined 
by VA to determine the nature and etiology of any current 
psychiatric disorder.   

Additionally the Veteran has been requested to submit a 
stressor statement in support of his claim for PTSD.  He has 
not complied with the RO's request.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  This statement is pertinent to his 
claim and on remand he should be afforded another opportunity 
to submit this information to the RO.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA PTSD 
Questionnaire.  If the Veteran responds 
and provides specific information 
regarding his claimed stressors in 
service, direct the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's alleged 
stressors.   

2.  Arrange for the Veteran to be 
afforded a VA psychiatric examination.  

Specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner should indicate all 
psychiatric diagnosis found.  If PTSD is 
found, the examiner should specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder(s), to include 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that such disorder is related to active 
service.  If a personality disorder is 
diagnosed, the examiner should offer an 
opinion as to whether the disorder was 
aggravated during the Veteran's military 
service.  

The examiner must provide a complete 
rationale for any opinion provided or 
conclusion drawn.  

3.  Thereafter, readjudicate the 
Veteran's claim.  If the decision with 
respect to the claim remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


